13-3022-pr
     Fischer v. Smith
 1                         UNITED STATES COURT OF APPEALS 
 2                             FOR THE SECOND CIRCUIT 
 3    
 4                                     August Term, 2013 
 5    
 6                  (Argued: June 19, 2014           Decided: March 17, 2015) 
 7    
 8                                    Docket No. 13‐3022
 9
10                           _____________________________________
11
12                             BRIAN FISCHER, Superintendent, 
13                                              
14                                  Respondent‐Appellant, 
15                                               
16                                            v. 
17                                              
18                                   PATRICK SMITH, 
19                                              
20                                   Petitioner‐Appellee. 
21
22                           _____________________________________
23
24   Before:          
25    
26                       CALABRESI, LYNCH, and LOHIER, Circuit Judges. 
27    
28          Petitioner‐appellee Patrick Smith was convicted in State court of two 
29   counts of second‐degree murder based largely on the testimony of a jailhouse 
30   informant.  The State Court denied Smith’s motion to vacate his conviction on 
31   ineffective assistance grounds.  Smith then filed a federal habeas petition, 
32   which the District Court granted after determining that the State Court 
33   decision was not an “adjudication on the merits” entitled to significant 
34   deference under the Antiterrorism and Effective Death Penalty Act of 1996 
35   and that Smith’s counsel failed to provide effective assistance.  We REVERSE. 




                                                 1
     13-3022-pr
     Fischer v. Smith
 1                             LLOYD EPSTEIN, Epstein & Weil LLC,  
 2                             New York, NY, for Petitioner‐Appellee.  
 3                              
 4                             ORRIE A. LEVY (Joseph N. Ferdenzi, on the brief), for 
 5                             Robert T. Johnson, District Attorney, Bronx County, 
 6                             Bronx, NY, for Respondent‐Appellant. 
 7
 8   LOHIER, Circuit Judge: 
 9        
10       The principal issue on appeal is whether the State Court decision 

11   denying Patrick Smith’s application to vacate his conviction on ineffective 

12   assistance of counsel grounds is an “adjudication on the merits” to which we 

13   must defer under the Antiterrorism and Effective Death Penalty Act of 1996 

14   (“AEDPA”).  The United States District Court for the Southern District of 

15   New York granted Smith’s petition for a writ of habeas corpus pursuant to 28 

16   U.S.C. § 2254 after determining that the State Court decision rested on 

17   procedural grounds and that Smith’s trial counsel had provided ineffective 

18   assistance when he failed to move to suppress the testimony of a jailhouse 

19   informant.  We conclude that the State Court decision was, to the contrary, an 

20   adjudication on the merits entitled to AEDPA deference and not so lacking in 

21   justification as to warrant habeas relief.  Accordingly, we reverse the decision 

22   of the District Court.                          




                                             2
     13-3022-pr
     Fischer v. Smith
 1                                   BACKGROUND 

 2          In June 2002 Patrick Smith was charged in the Bronx with first‐ and 

 3   second‐degree murder (among other crimes) for his role in a 1996 armed 

 4   robbery that resulted in the death of a payroll delivery worker.  On the eve of 

 5   trial, the prosecutor informed the Bronx County Supreme Court that the 

 6   Government intended to call an incarcerated witness, William Ferguson, to 

 7   whom Smith had made incriminating statements while in jail awaiting trial 

 8   post‐indictment.  The State Court asked the prosecutor whether Ferguson was 

 9   a government agent.  The prosecutor said no.  At trial, defense counsel 

10   requested an offer of proof regarding Ferguson’s testimony and asked 

11   whether he was a government agent.  This time the prosecutor responded 

12   that Ferguson had not been sent by the government to gather incriminating 

13   statements from Smith, but rather that Ferguson had independently contacted 

14   and relayed information to a Brooklyn detective named Danny Dellasandro.  

15   The prosecutor agreed to get more information about Ferguson’s interactions 

16   with government officials.   

17          The next day, the prosecutor reported that Ferguson had reached out to 

18   Detective Dellasandro and revealed the details of Smith’s robbery homicide.  

19   The prosecutor acknowledged that Ferguson had provided information to 

                                            3
     13-3022-pr
     Fischer v. Smith
 1   law enforcement prior to contacting Detective Dellasandro but stated that, 

 2   according to Ferguson, the information had never been pursued.  Based on 

 3   the prosecutor’s representations, the State Court determined that there was 

 4   no basis to believe that Ferguson was a government agent.     

 5          Ferguson thereafter testified that he met Smith four times on Rikers 

 6   Island and that each time Smith made inculpatory statements regarding the 

 7   crimes for which he had been indicted.  On cross‐examination, Ferguson 

 8   admitted that he had served as a paid informant for another narcotics 

 9   detective, Jimmy Irving, who had not previously been mentioned by the 

10   prosecutor.  Defense counsel moved to strike Ferguson’s testimony, arguing 

11   that the government had failed to provide any discovery relating to 

12   Ferguson’s role as a paid informant.  The court denied the motion but allowed 

13   defense counsel to question Ferguson outside the presence of the jury about 

14   his relationship with the government.  Defense counsel did so while pressing 

15   his position that the prosecution had to disclose more information about 

16   Ferguson’s history and his relationship with Detective Irving.  Nothing came 

17   of the questioning or the demand for more discovery, and defense counsel 

18   never moved pursuant to Massiah v. United States, 377 U.S. 201 (1964), to 

19   suppress Smith’s incriminating statements to Ferguson.  The jury ultimately 

                                            4
     13-3022-pr
     Fischer v. Smith
 1   returned a guilty verdict on two counts of murder in the second degree.  

 2   Smith was sentenced principally to two concurrent indeterminate terms of 

 3   twenty years’ to life imprisonment.   

 4          Following trial, Smith’s new defense counsel uncovered previously 

 5   undisclosed evidence that Ferguson had collaborated with law enforcement 

 6   for four years prior to Smith’s trial.  In 2005 Smith, through counsel, filed a 

 7   direct appeal of his conviction, claiming that inadequate discovery abridged 

 8   his right to confront Ferguson at trial.  As relevant here, the Appellate 

 9   Division affirmed the conviction, and Judge Graffeo of the New York Court of 

10   Appeals denied leave to appeal.   

11          In 2007 Smith, now proceeding pro se, filed a motion in the Bronx 

12   County Supreme Court to vacate his conviction pursuant to New York 

13   Criminal Procedure Law § 440.10.  The State Court ultimately denied the 

14   motion because his claims were unsupported by the record.   

15          In 2009 Smith, through counsel, filed a second § 440.10 motion, arguing 

16   for the first time that his trial counsel was ineffective for failing to move 

17   pursuant to Massiah to suppress the incriminating statements made to 

18   Ferguson.  The State Court denied Smith’s § 440.10 motion on February 8, 

19   2010.  After extensively reciting Smith’s various claims of ineffectiveness of 

                                              5
     13-3022-pr
     Fischer v. Smith
 1   trial counsel, denial of a fair trial, and assorted trial errors, the court wrote the 

 2   following in its conclusions of law:  

 3                         This  court  declines  to  reach  the  merits  of 
 4                 Defendant’s  counsel  claims.    The  People  are 
 5                 correct in their assertion that the instant motion is 
 6                 procedurally  barred  and  meritless.    The 
 7                 defendant was in the position to adequately raise 
 8                 all  issues  he  now  makes  in  the  previous  motion 
 9                 but  chose  not  to.        Moreover,  defendant  has 
10                 failed  to  establish  sworn  allegations  supporting 
11                 defendant’s  claim  of  ineffective  assistance  of 
12                 counsel.    In  evaluating  ineffective  assistance  of 
13                 counsel claims, New York’s Court of Appeals has 
14                 consistently  applied  a  “flexible”  approach.    “So 
15                 long  as  the  evidence,  the  law,  and  the 
16                 circumstances  of  a  particular  case,  viewed  in  the 
17                 totality  and  as  of  the  time  of  the  representation, 
18                 reveal  that  the  attorney  provided  meaningful 
19                 representation,” a defendant’s constitutional right 
20                 to  the  effective  assistance  of  counsel  will  have 
21                 been  met.    Thus,  the  standard  in  New  York  has 
22                 long  been  whether  the  defendant  was  afforded 
23                 “meaningful  representation”.    The  Court  of 
24                 Appeals          has         clarified       “meaningful 
25                 representation” to include a prejudice component 
26                 which focuses on the “fairness of the process as a 
27                 whole  rather  than  [any]  particular  impact  on  the 
28                 outcome of the case”.  
29                          
30                         Moreover,  the  defendant’s  bare  claims  of 
31                 ineffective  assistance  do  not  meet  the  Strickland 
32                 [standard].    Strickland  v.  Washington,  466  U.S. 
33                 688  (1984).    In  Strickland,  the  Supreme  Court 
34                 adopted  a  two‐part  test  for  evaluating  claims  of 
35                 ineffective  assistance  of  counsel.    A  “defendant 

                                                 6
     13-3022-pr
     Fischer v. Smith
 1               must  show  that  counsel’s  performance  was 
 2               deficient,”  and  “that  the  deficient  performance 
 3               prejudiced  the  defense”.    The  first  prong  of  the 
 4               Strickland  test  is  a  restatement  of  attorney 
 5               competence,  which  requires  a  showing  that 
 6               counsel’s  representation  fell  below  an  objective 
 7               standard  of  reasonableness.    The  second  prong, 
 8               also  known  as  the  prejudice  prong,  “focuses  on 
 9               whether  counsel’s  constitutionally  ineffective 
10               performance  affected  the  outcome  of  the  plea 
11               process”.    In  order  to  satisfy  this  prong,  a 
12               “defendant  must  show  that  there  is  a  reasonable 
13               probability  that,  but  for  counsel’s  errors,  he 
14               would  not  have  pleaded  guilty  and  would  have 
15               insisted  on  going  to  trial”.    In  the  case  at  bar, 
16               defendant  has  failed  to  provide  any  evidence 
17               showing that counsel was ineffective. 
18                       
19   Joint App’x at 12‐13 (citations omitted). 

20          After additional State court litigation, Smith filed a counseled habeas 

21   petition under 28 U.S.C. § 2254, reasserting the ineffective assistance claim 

22   raised earlier in his counseled § 440.10 motion.  The District Court initially 

23   denied the petition, holding that Smith’s ineffective assistance claim was 

24   procedurally defaulted.  It then reconsidered the default and granted the writ 

25   in light of Martinez v. Ryan, 132 S. Ct. 1309, 1315 (2012), which held that the 

26   lack of counsel at a defendant’s first opportunity to appeal a conviction based 

27   on a claim of ineffective assistance at trial may establish cause to excuse a 

28   procedural default on that claim.  The District Court read the Bronx County 

                                                 7
     13-3022-pr
     Fischer v. Smith
 1   Supreme Court’s decision as resting on procedural grounds and applied de 

 2   novo review.  Proceeding to the merits, the District Court held that Smith’s 

 3   trial counsel provided ineffective assistance by failing to make a motion 

 4   under Massiah to suppress Ferguson’s testimony.  It also held that Smith 

 5   would prevail even if AEDPA deference applied because the Bronx County 

 6   Supreme Court’s decision rejecting Smith’s ineffective assistance of counsel 

 7   claim involved an unreasonable application of Strickland.   

 8          This appeal followed.   

 9                                     DISCUSSION 

10          I.     AEDPA Deference 

11          Where a State court decision adjudicates a petitioner’s claim “on the 

12   merits,” AEDPA demands that the decision be accorded substantial 

13   deference.  Dolphy v. Mantello, 552 F.3d 236, 238 (2d Cir. 2009).  We have 

14   described an “adjudication on the merits” as one that “(1) disposes of the 

15   claim ‘on the merits,’ and (2) reduces its disposition to judgment.”  Sellan v. 

16   Kuhlman, 261 F.3d 303, 312 (2d Cir. 2001).  “To determine whether a state 

17   court disposition is ‘on the merits,’ this Court examines (1) the state court’s 

18   opinion, (2) whether the state court was aware of a procedural bar, and (3) the 



                                             8
     13-3022-pr
     Fischer v. Smith
 1   practice of state courts in similar circumstances.”  Spears v. Greiner, 459 F.3d 

 2   200, 203 (2d Cir. 2006).   

 3          In Zarvela v. Artuz, we treated as an adjudication on the merits a State 

 4   court decision that determined “petitioner’s claim to be unpreserved, and, in 

 5   any event, without merit.”  364 F.3d 415, 417 (2d Cir. 2004) (emphasis added).  

 6   Here, the Bronx County Supreme Court initially stated that it “decline[d] to 

 7   reach the merits” of Smith’s ineffective assistance claim.  Joint App’x at 12.  

 8   Had it stopped there, we would regard the decision as resting on procedural 

 9   grounds rather than the merits.  But the court did not stop there.  The very 

10   next sentence described Smith’s claim as “procedurally barred and meritless.”  

11   Id. (emphasis added).  And the remainder of the decision clearly and in 

12   considerable detail addressed the merits of Smith’s ineffective assistance of 

13   counsel claim.  See id. (“Moreover, [Smith] has failed to establish sworn 

14   allegations supporting [his] claim of ineffective assistance of counsel.” 

15   (emphases added)); id. at 13 (“Moreover, the defendant’s bare claims of 

16   ineffective assistance do not meet the Strickland [standard].” (emphases 

17   added)).  Therefore, in the particular circumstances of this case, we view the 

18   decision as addressing the merits of Smith’s claim in the alternative rather 

19   than declining to reach them altogether.      

                                             9
     13-3022-pr
     Fischer v. Smith
 1          II.    The Merits of Smith’s Ineffective Assistance Claim 

 2          We turn, then, to the State Court’s adjudication of the merits of Smith’s 

 3   ineffective assistance claim — an adjudication which we accord significant 

 4   deference under AEDPA. 

 5          Where a State court decision adjudicates a petitioner’s claim on the 

 6   merits, a district court may grant habeas relief only if the decision was 

 7   “contrary to, or involved an unreasonable application of, clearly established 

 8   Federal law, as determined by the Supreme Court of the United States.”  28 

 9   U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 98 (2011).  

10   “Establishing that a state court’s application of Strickland was unreasonable 

11   under § 2254(d) is all the more difficult.  The standards created by Strickland 

12   and § 2254(d) are both highly deferential, and when the two apply in tandem, 

13   review is doubly so.”  Richter, 562 U.S. at 105 (citations omitted) (quotation 

14   marks omitted).  On habeas review “[a] federal court may reverse a state 

15   court ruling only where it was so lacking in justification that there was 

16   . . . [no] possibility for fairminded disagreement.”  Vega v. Walsh, 669 F.3d 

17   123, 126 (2d Cir. 2012) (second alteration in original) (quotation marks 

18   omitted). 



                                             10
     13-3022-pr
     Fischer v. Smith
 1          As an initial matter, Smith pointed out at oral argument that in 

 2   discussing the prejudice prong of Strickland the State Court applied the 

 3   wrong standard, mistakenly suggesting that Smith had pleaded guilty rather 

 4   than been convicted after a jury trial.  Because Smith has not raised this 

 5   argument in his briefing, it is not properly presented to us.  See Vincent v. 

 6   Yelich, 718 F.3d 157, 175 (2d Cir. 2013).   

 7          In any event, the argument is unpersuasive.  True, Smith’s case 

 8   obviously involved a trial, not a guilty plea.  And insofar as the State Court 

 9   citations to plea bargain cases suggested otherwise, that suggestion was 

10   simply wrong.  But the State Court correctly cited the Strickland standard as 

11   the rule of constitutional law governing Smith’s claim, and its elaboration of 

12   the performance prong of that standard was fully applicable to the present 

13   case.  Moreover, the State Court’s reference to the guilty plea in the 

14   conclusions of law appears to have been a clerical or drafting error rather 

15   than a substantive or legal error.  Indeed, prior to its conclusions of law, the 

16   court detailed at length the procedural history of the case with explicit 

17   references to the jury trial.  See Joint App’x at 9‐12.  These references show 

18   that the trial judge understood the claims Smith was actually making and did 

19   not believe that the case concerned ineffective advice leading to a guilty plea. 

                                              11
     13-3022-pr
     Fischer v. Smith
 1          As for the underlying issue of ineffective assistance of counsel, we 

 2   would hope that most lawyers would spot the Massiah issue in this case.  

 3   Ideally, Smith’s trial counsel would have made a motion raising the issue.   

 4   However, Smith’s trial counsel could have reasonably determined that, based 

 5   on Ferguson’s testimony outside the presence of the jury and the prosecutor’s 

 6   representations, Ferguson was not acting as a government agent when he 

 7   elicited incriminating statements from Smith.  If so, moving to suppress these 

 8   statements at the time could reasonably have been viewed as baseless.  Even 

 9   if we thought counsel’s choice was not reasonable, we cannot say that it was 

10   unreasonable for the State Court to take the contrary view.  Because we 

11   accord State court decisions a double measure of deference on Strickland 

12   challenges, we are hard put to say on this record that there was “[no] 

13   possibility for fairminded disagreement” that Smith’s trial counsel provided 

14   ineffective assistance.  Vega, 669 F.3d at 126.   

15                                    CONCLUSION 

16          For the foregoing reasons, we REVERSE the decision of the District 

17   Court. 




                                              12